Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the deployed position."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-7, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al. (EP 2889114).
Claim 4: Meier et al. discloses a mold wherein a wall of the mold includes ribs and grooves (insert 10; fig. 2), and the ribs and grooves of the wall are suitable for being retracted at least temporarily so that at least a portion of a surface of the wall is smooth (fig. 2), and wherein the ribs and grooves of the wall are suitable for being deployed after retracted (insert 10 is deployed again when a second molding step occurs; ¶¶ 9, 20, 55; fig. 2). With regard to the recited method steps, this language is taken to be an intended use which does not limit the scope of an apparatus claim. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus); In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) ("the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition"). Moreover, the mold is capable of carrying out the method including supplying the mold with material intended to form the element during which a groove of the wall is retracted relative to a rib and at least part of the wall (the groove of the wall) has a smooth surface (fig. 2), deploying a rib of the wall of the mold (fig. 2b-c), setting the material during which the rib of the wall of the mold is kept in the deployed position (fig. 2c), retracting the rib and releasing the element (figs. 2d-e). 
Claims 5-7, 9 and 11: Meier et al. discloses the wall of the mold including a piezoelectric material on the ribs and grooves that can be electrically switched (¶ 22).
Claim 13: Meier et al. disclose the ribs and grooves being retracted after being deployed (fig. 2).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fox et al. (2013/0052412).
Fox et al. discloses a mold wherein a wall of the mold includes ribs (pin assembly 144; fig. 12) that are suitable for being retracted at least temporarily so that at least a portion of a surface of the wall is smooth (fig. 14), and wherein the ribs of the wall are suitable for being deployed after retracted (the pin assembly is deployed again when a second molding occurs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (EP 2889114), as applied to claim 5 above, in view of Ledermann et al. (“Piezoelectric Pb(Zr, Ti)O3 thin film cantilever and bridge acoustic sensors for miniaturized photoacoustic gas detectors”, J. of Micromechanics and Microengineering, Vol. 14, pp. 1650-1658 (2004)).
	Meier et al. discloses that the piezoelectric material is a piezoceramic, but is silent as to the chemical formula of the piezoelectric material. However, Ledermann et al. discloses that piezoelectric elements commonly include Pb(Zr, Ti)O3 (abstract). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the commonly used Pb(Zr, Ti)O3 in the mold of Meier et al. because such ceramics were widely used as piezoelectrics in the art, as taught by Ledermann et al.

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 
Applicant argues that “in Meier, the retractable rib and grooves of the insert 10 are retracted after the element has been casted. However, there is no step or retracting the ribs and grooves of the insert 10 before the casting step, as they are deployed since the beginning of the process.” This argument has been considered but is not persuasive. As discussed above, with regard to the recited method steps, this language is taken to be an intended use which does not limit the scope of an apparatus claim. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus); In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) ("the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition"). Moreover, the mold is capable of carrying out the method including supplying the mold with material intended to form the element during which a groove of the wall is retracted relative to a rib and at least part of the wall (the groove of the wall) has a smooth surface (fig. 2), deploying a rib of the wall of the mold (fig. 2b-c), setting the material during which the rib of the wall of the mold is kept in the deployed position (fig. 2c), retracting the rib and releasing the element (figs. 2d-e).
With regard to Fox, Applicant argues that “in the claimed invention, the mold is supplied with material, at least one of the ribs or the grooves are first deployed, and then retracted after the material is set during which the at least one of the ribs or the grooves are kept in the deployed position.” (Emphasis in Applicant’s response.) This argument has also been considered but is not persuasive for at least two reasons. First, with regard to the recited method steps, this language is taken to be an intended use which does not limit the scope of an apparatus claim. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus); In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) ("the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition"). Second, the step of retracting in the method steps is not presented in any particular order; that is, there is no requirement in the recited method steps that the retracting step be performed before or after any of the previously recited, or later recited, steps.
Applicant has failed to distinguish the language of the claims from the cited prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754